Blackford, J.
Indictment for a riot. First count: That James Scaggs, jun., Thomas Boaggs, William Huff, and Jackson Trent, late of, &c., labourers, on, &c., at, &c., with force and arms, in a riotous, violent, and unlawful manner, *did then and there violently and unlawfully burst open the outer door of the dwelling-house of one Thomas Smith, situate, &c., and did then and there tear down and carry off one of the window-shutters of and from said dwelling-house; contrary to the form of the statute, &c. Second count: That said James Boaggs, jun., Thomas Boaggs, William Huff, and Jaokson Trent, late of, &c., yeomen, on, &c., at, &c., did then and there actually do an unlawful act of violence *41in a violent and tumultuous manner, by tben and there unlawfully and violently taking away a certain window-shutter, and bursting open the door to a certain dwelling-house, situate, &e., and then and there owned and occupied by one Thomas Smith; and by then and there throwing clubs, ’stones, and brick-bats on and against said house, and by then and there committing an assault on said Thomas Smith; contrary to the form of the statute, &c.
H. O’Neal, for the State.
II. Brown, for the defendants.
The Circuit Court, on the defendant’s motion, quashed the indictment.
The statute upon which this indictment is founded, says, “ that if three or more persons shall actually do an unlawful act of violence, either with or without a common cause or quarrel, or even do a lawful act in a violent and tumultuous manner, they shall be deemed guilty of a riot; and upon conviction,” &c. Rev. Stat., 1838, p. 213.
We think that, under this statute, both the counts of the indictment are good.
Per Ouriam.—The judgment is reversed with costs. Cause remanded, &c.